internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi b3 plr-112158-00 date date number release date index number legend company marital trust_beneficiary d1 dear this letter responds to a letter received by us on date requesting a ruling that the current income_beneficiary beneficiary of the marital trust be granted an extension of time under sec_301 of the procedure and administration regulations to elect to treat the trust as a qualified_subchapter_s_trust qsst facts according to the information submitted stock of company was transferred to the marital trust on d1 it is represented that on d1 and thereafter the marital trust qualified and was treated as a qsst as defined by sec_1361 of the internal_revenue_code while intending that the marital trust be a qsst since d1 beneficiary failed to make a timely qsst election because the marital trust was created under the terms of a will the trust is a permitted s_corporation shareholder for the 2-year period beginning on d1 law and analysis sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply an election under sec_1361 shall be effective up to days and months before the date of the election plr-112158-00 under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections but does not apply to qsst elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result beneficiary is granted an extension of time of thirty days from the date of this letter to make an election to treat the marital trust as a qsst effective d1 the election should be made by following the procedure set forth in sec_1_1361-1 and a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company is a valid s_corporation or whether the marital trust is a valid qsst for federal tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-112158-00 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
